TEE     A     ORNEY              GENERAL


                        OF       TEXAS
                        AUSTXN     ~.TEXAR


                         April 10, 1958

Honorable Robert S. Calvert,         Opinion Wo. W-413.
Comptroller of Rublla Acaounts,
Capitol station,                     Re:      Whether the Comptroller
Austin, Texas                                 should include semester
                                              credit hours In R.O.T.C.
                                              courses in allocating _
                                              funds to the various  state
                                              institutions of higher
                                              learning, pursuant to
                                              Section 17 of Article VII
                                              of the Constitution of
Dear Mr. Calvert:                             Texas, as amended.
          Your request for an opinion relate6 that the State
Auditor haspsubmitted in his audits two sets of figures for
the fnstitutfons affected by Section 17 of Article VII of the
Constftutfon of Texas, popularly referred to as the College
Constitutional Building Fund Amendment. One set of figures
Includes semester credit hours in.R.Q.T.C. courses while the
other set excludes such hours of credit. You have requested
our opinion as to which set of figures should be used by you
In making the required allocation.
          The foregoing constftutional provision, as amended
Movember 16, 1956 levfes a state ad valorem tax on property
of Five Cents (581 on the One Hundred Dollars ($100) valuation
'fop the purpose of creating a speolal fund for the purpose
of acquiring, constructing and initially equipping buildings,
OP other permanent improvements at the designated institutions
of higher learning". It further provides:
               "Funds raised from said Five Gent ,(58)
     taxlevy for the ten-year  period beginning Janu-
    ary 1, 1958, shall be allocated by the Comptroller
    of Public Accounts of the State of Texas on June
    first of t&t year9 based on the average long session
    full-time student equivalent enrollment (fifteen (15)
    semester credit hours shall constitute one full-time
    student) for the preceding five-year period of time,
    to the followfng State fnstitutfons of higher learn-
    ing then in existence, D D D
                                                                 .




Honorable Robert S. Calvert, Page 2 (WW-413).


               "Not later than June first of the beginning
    year of each succeeding ten-year period, the Comp-
    troller of Public Accounts of the State of Texas, based
    on the average  long session full-time student equivalent
    enrollment (fifteen (15) semester credit hours shall
    constitute one full-tine student) for the preceding
    five-year period of time, shall re-allocate, to the
    above-designated institutions of higher learning then
    in existence, all funds to be derived from said Five
    Cent 654) ad valoren tax for said ten-year  period;
    f . .
           It will be seen that the Constitution provides   that
the funds shall be allocated to the various institutions    "based
on the average  long session full-time student equivalent   enroll-
ment" and that "fifteen (15) semester credit hours shall    con-
stitute one full-time student".
           We are advised that the colleges offering R.O.T.C.
courses do so by contractual arrangementswith the federal
government. The instructional services and materials are
supplied by,the federal government but class room and stopage
facilities must be furnished by the college at State expense.
Students receiving  R.O.T.C. instruction are awarded semester
credit hours for successfully completing such courses of ln-
structlon, on substantially the same basis as they receive
credit for other courses taken.
          In view of the foregoing, it is our opinion that
R.O.T.C. semester credit hours should be included in comput-
ing the full-time equivalent enrollment. To exclude them
would be to write an exception into the Constitution which
the language thereof does not permit.


                               SUMMARY


               The Comptroller of Public Accounts
               should Include semester credit hours
               in R.O.T.C. courses in allocating
               funds to the various State Institutions
               of higher learning,pursuant to Section
Honorable Robert S. Calvert, Page 3 (WW-413).


               17 of Artiole VII of the Constitution
               of Texas, as amended,

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas
                                      Jr                          <‘-
                                By   c/,‘~~   I’ ,   41.~,*.+,,         [j .,._ L,,/,   !lid   o_

                                     Leonard Passmore
                                     Assistant
LP:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Tom I. McFarling
J. Mark McLaughlin
J. Arthur Sandlin
B. H. Tlmmins, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert.